Citation Nr: 9902409	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-10 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
April 1959.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which declined to reopen the veterans 
claim for service connection for headaches, as well as his 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, on the basis of new and 
material evidence. 


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied service 
connection for headaches. 

2.  The evidence associated with the claims file subsequent 
to the April 1989 Board decision does not demonstrate that 
the veterans headaches are related to service, or otherwise 
establish any material fact which was not already of record 
at the time of the Boards April 1989 decision.

3.  In August 1993, the RO declined to reopen the veterans 
claim for service connection for a nervous condition on the 
basis of new and material evidence. 

4.  The evidence associated with the claims file subsequent 
to the ROs August 1993 decision does not demonstrate that 
the veterans acquired psychiatric disorder, to include 
schizophrenia, is related to service, or otherwise establish 
any material fact which was not already of record at the time 
of the ROs August 1993 decision.

CONCLUSIONS OF LAW

1.  The April 1989 Board decision which denied service 
connection for headaches is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the April 1989 Board decision 
is not new and material; thus, the requirements to reopen the 
veterans claim for that benefit have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 
(1998).

3.  The ROs August 1993 decision which declined to reopen 
the veterans claim for service connection for a nervous 
condition on the basis of new and material evidence is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

4.  The evidence received since the ROs August 1993 decision 
is not new and material; thus, the requirements to reopen the 
veterans claim for that benefit have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The veterans claims for service connection for headaches and 
for an acquired psychiatric disorder were denied by the Board 
in an April 1989 decision.  That decision was based on a 
finding these conditions were not shown until several years 
after service, and that no medical evidence or opinion 
related either condition to service.  The veteran 
subsequently tried to reopen his claim for service connection 
for an acquired psychiatric disorder.  In August 1993, the RO 
denied the veterans request to reopen that claim.  The 
veteran was notified of that decision and of his appellate 
rights in September 1993, but he did not seek appellate 
review. 

Because this case involves an attempt to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal 
on this issue.  Where, as in this case, a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
veteran's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In addition, 
all Board decisions are final on the date stamped on the face 
of the decision, unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed by either the Board or the 
RO, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim may be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Evans, supra, the United States Court of 
Veterans Appeals (Court) summarized the proper analysis in 
determining whether evidence is new and material.  The VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  Id.

I.  Headaches

The Boards decision of April 1989 which denied the veterans 
claim for service connection for headaches is final, as this 
was the last disposition in which the claim was finally 
disallowed on any basis.  See Evans, 9 Vet. App. at 285.  The 
relevant evidence at the time consisted of (i) service 
medical records; (ii) hospitalization reports from the Mental 
Health Institute in Cherokee, Iowa; (iii) various VA 
outpatient treatment reports; (iv) several letters from Ivan 
T. Schultz, M.D.; (v) treatment reports from the Neurological 
Institute and Pain Center; (vi) a polygraph report dated in 
May 1986; and (vii) lay statements from the veteran, a 
friend, and several family members, including the veterans 
testimony at a hearing in October 1987.  Consequently, the 
evidence that must be considered in determining whether the 
claim for service connection for headaches may be reopened 
based on new and material evidence is that added to the 
record since the Boards April 1989 decision.

Since that decision, the veteran submitted various VA 
outpatient treatment reports dated from February 1991 to 
February 1996, several of which include the veterans 
complaints of headaches.  The Board finds these reports to be 
new, as they were not associated with the record at the time 
of the Boards April 1989 decision.  However, inasmuch as 
these reports do not discuss the etiology of the veterans 
headaches, they are not probative of the crucial issue of 
whether this condition is related to service.  The Board 
emphasizes that the absence of evidence on that issue was the 
basis for the prior denial of the claim.  Although a VA 
outpatient treatment report dated in February 1991 includes 
the veterans history of headaches dating back to 1959, 
evidence which is information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, none of these reports are sufficient to reopen the 
veterans claim for service connection for headaches.

The veteran submitted a May 1986 polygraph report in which he 
stated that an Air Force physician in 1959 had told him that 
he would probably suffer from headaches in the future.  The 
Board notes that this report is merely a photocopy of a 
report previously considered by the Board in its April 1989 
decision.  As such, the Board finds this report to be 
cumulative of evidence at the time of the Boards April 1989 
final decision, and therefore cannot constitute new evidence. 

The veteran submitted treatment reports from the Medical 
Surgical Clinic dated from January 1993 to May 1997, which 
also include the veterans complaints of chronic headaches.  
These reports were not of record at the time of the Boards 
April 1989 decision, and therefore constitute new evidence.  
Nevertheless, none of these reports addresses the etiology of 
the veterans headaches.  Therefore, these reports are not 
probative of the issue central to the claim and cannot be 
deemed material.

Treatment reports from Dr. K. G. Pride, dated from January 
1994 to August 1997, also note the veterans complaints of 
headaches.  In a letter of August 1997, Dr. Pride related 
that the veterans headaches were probably related to his 
nerves and mental problems.  Dr. Pride, however, did not 
indicate that this condition was related to the veterans 
period of military service.  As a result, these reports, 
although new, are not material to the current claim.  

In July 1997, the National Personnel Records Center (NPRC) 
responded to a request for information, indicating that there 
were no clinical records, Surgeon General Office records, or 
personnel files available pertaining to the veteran.  The 
NPRC also provided copies of the veterans enlistment 
examination report of February 1959, as well as his 
separation examination report of April 1959.  The record 
reflects that the veterans service medical records, 
including these examinations reports, were considered by the 
Board in its April 1989 decision.  Consequently, none of 
these reports constitutes new evidence.

Finally, the Board has considered various lay statements by 
the veteran, including testimony presented at a video 
conference hearing before the undersigned Member of the Board 
in November 1997.  The veteran essentially maintained that 
his headaches began in service when a rifle went off near his 
head.  The veteran, however, as a layperson, untrained in the 
field of medicine, is not competent to make statements as to 
the issue of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494-95; Grottveit v. Brown, 5 Vet. App. 91, 
93.  Where, as here, the determinative issue involves a 
medical question, unsupported lay evidence, even if new, 
cannot serve as a sufficient predicate upon which to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).

As a whole, the evidence received subsequent to the Boards 
April 1989 decision, when viewed either alone or in light of 
all of the evidence of record, does not tend to show that the 
veterans headaches are related to his period of military 
service.  Therefore, it follows that new and material 
evidence has not been submitted to reopen the claim for 
service connection for headaches.  Under these circumstances, 
the benefit-of-the-doubt doctrine may not be applied in this 
case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Acquired Psychiatric Disorder, to Include Schizophrenia

The original claim for service connection for mental illness 
was denied by the RO in February 1973.  That decision was 
predicated on a finding that no psychosis was shown in 
service or within any presumptive period.  In April 1989, the 
Board also denied the veterans claim for service connection 
for an acquired psychiatric disorder on the basis that this 
condition did not become manifest until a number of years 
after the veterans separation from service.  Thereafter, the 
veteran attempted to reopen his claim for service connection 
on the basis of new and material evidence.  By an August 1993 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veterans claim 
for service connection for a nervous condition.  In September 
1993, the veteran was notified of that decision and of his 
appellate rights but failed to seek appellate review within 
one year of that notification.  As a result, that decision 
became final.

The ROs August 1993 decision which declined to reopen the 
veterans claim for service connection for a nervous 
condition was the last disposition in which the claim was 
finally disallowed on any basis.  See Evans, 9 Vet. App. at 
285. Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
ROs August 1993 decision. 

The relevant evidence at that time of the ROs August 1993 
decision included (i) service medical records; (ii) 
hospitalization reports from the Mental Health Institute in 
Cherokee, Iowa; (iii) various VA outpatient treatment 
reports; (iv) letters from Ivan T. Schultz, M.D.; (v) VA 
hospitalization reports for schizophrenia; (vi) 
correspondence from Public Health Nursing Services; (vii) 
evaluation reports from J. Hizon, M.D.; (viii) a polygraph 
test dated in May 1986; (ix) and lay statements by the 
veteran, a friend, and several family members, including the 
veterans testimony at a hearing in October 1987. 

Since the ROs August 1993 decision, the veteran submitted VA 
outpatient treatment reports dated from February 1991 to 
February 1996, some of which include treatment for 
schizophrenia.  The veteran also submitted a VA 
hospitalization report dated in March 1995, where he was 
admitted for chronic paranoid schizophrenia.  These reports 
were not of record at the time of the ROs August 1993 
decision, and thus constitute new evidence.  None of these 
reports, however, are probative of the central issue of 
whether the veterans schizophrenia was incurred during his 
brief period of military service.  Hence, they cannot be 
deemed material. 

The Board also considered letters from Dr. Schultz dated in 
June 1987, July 1987, August 1987, and September 1996.  In 
these letters, Dr. Schultz stated that he had been the 
veterans family physician for many years.  He indicated that 
he had seen the veteran for a hand infection prior to 
service, at which time no signs of psychosis were present.  
Dr. Schultz also related that he had referred the veteran to 
the Mental Health Institute in 1959 and in 1960, but he did 
not render a diagnosis at that time.  The Board notes that 
several of these letters are merely photocopies of letters 
previously of record at the time of the ROs August 1993 
decision, while the other letters simply reiterate the 
contents of those letters previously considered by the RO in 
its final decision.  Accordingly, the Board finds these 
letter to be merely cumulative of evidence at the time of the 
most recent prior final decision. Thus, none of these letter 
are sufficient to reopen the veterans claim.

The Board notes that the May 1986 polygraph report includes 
the veterans statement that an Air Force physician in 1959 
had told him that he would probably have a nervous breakdown 
in the future, and that he would receive a service related 
discharge with a pension.  The Board notes that this report 
is also just a photocopy of a report previously considered by 
the RO in its August 1993 decision.  The Board finds, 
therefore, that this report cannot be considered new 
evidence, as it is cumulative of evidence at the time of the 
most recent prior final decision. 

In March 1995, the veteran was hospitalized on two separate 
occasions at Trinity Regional Hospital for schizophrenia.  
Although new, these reports do not contain a medical opinion 
which relates the veterans schizophrenia to his period of 
military service.  Although one of these reports does include 
the veterans history of schizophrenia dating back to 
service, there is no indication that a physician enhanced 
this history with any additional comment concerning the 
etiology of the veterans schizophrenia.  As such, these 
reports do not constitute competent medical evidence of the 
required nexus between the veterans schizophrenia and 
service.  See LeShore, 8 Vet. App. at 409.  Accordingly, none 
of these reports are material to the claim.

Treatment reports from the Medical Surgical Clinic dated from 
January 1993 to May 1997 also include the veterans history 
of schizophrenia.  Again, however, since none of these 
reports discusses the etiology of this condition, they are 
not probative of the central issue in this case.  Hence, they 
are insufficient to reopen the veterans claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia. 

In April 1997, the veteran was afforded a psychiatric 
evaluation by Peter Szeibel, M.D., who rendered a diagnosis 
of chronic paranoid schizophrenia.  Since this report was not 
of record at the time of the ROs August 1993 decision, the 
Board finds it to be new.  In this report, Dr. Szeibel also 
noted the veterans statement that his mental illness began 
in 1957 or 1958 when he started getting schizophrenic 
symptoms while in the military.  Dr. Szeibel, however, did 
not provide any additional comment which would confirm the 
veterans self-reported history concerning the onset of this 
condition.  See LeShore, supra.  In fact, there is no 
evidence that Dr. Szeibel had the opportunity to review the 
veterans claims file prior to the evaluation.  The Board, 
therefore, must conclude that this report provides no 
probative evidence as to the etiology of the veterans 
schizophrenia.

The Board considered information provided by the NPRC in July 
1997, indicating that there were no clinical records, Surgeon 
General Office records, or personnel files available 
pertaining to the veteran.  The Board also reviewed copies of 
the veterans enlistment and separation examination reports 
provided at that time.  However, the veterans available 
service medical records were considered by the RO at the time 
of its August 1993 decision; thus, none of these reports 
constitutes new evidence.

The Board has also considered the veterans own lay 
statements, including testimony presented at his November 
1997 video conference hearing.  The veteran testified that he 
did not suffer from any psychiatric problems until he entered 
military service.  In this respect, in addition to his 
headaches, the veteran also attributed his psychiatric 
problems to the incident in service in which a rifle went off 
near his head.  The record, however, does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of an acquired psychiatric disorder, to include 
schizophrenia.  See Heuer, 7 Vet. App. at 384 (citing 
Grottveit, 5 Vet. App. at 93).  Therefore, these statements 
cannot serve as a sufficient predicate upon which to reopen 
the veterans previously disallowed claim.  See Moray, 5 Vet. 
App. at 214.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been submitted to reopen the 
previously disallowed claim, the ROs August 1993 decision 
remains final.  Accordingly, the benefit sought must be 
denied. 


III.  Conclusion

As the foregoing explains the need for competent evidence 
demonstrating that the veterans headaches and acquired 
psychiatric disorder, to include schizophrenia, are related 
to his period of military service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for these disabilities.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  Such evidence may be submitted to 
the RO at any time.


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for headaches, the appeal is 
denied.

As no new and material evidence has been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
